IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                             :   No. 2024 Disciplinary Docket No. 3
                                             :
F. PAUL BARAKAT, A/K/A FRED                  :   Board File No. C2-13-1036
BARAKAT                                      :
                                             :   (Supreme Court of the State of Delaware,
                                             :   No. 397, 2013)
                                             :
                                             :   Attorney Registration No. 18519
                                             :   (Chester County)



                                         ORDER



PER CURIAM:



                                  th
             AND NOW, this 14          day of August, 2014, F. Paul Barakat, a/k/a Fred

Barakat, having been suspended from the practice of law in the State of Delaware for a

period of two years by Opinion and Order of the Supreme Court of the State of

Delaware decided December 11, 2013; the said F. Paul Barakat, a/k/a Fred Barakat,

having been directed on February 27, 2014, to inform this Court of any claim he has that

the imposition of the identical or comparable discipline in this Commonwealth would be

unwarranted and the reasons therefor; and upon consideration of the response filed, the

Application for Oral Argument is denied and it is

              ORDERED that F. Paul Barakat, a/k/a Fred Barakat, is suspended from

the practice of law in this Commonwealth for a period of two years and he shall comply

with all the provisions of Rule 217, Pa.R.D.E.